DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 5/31/2022, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-10, 12-14, 16, 17, and 20-24 stand rejected under 35 U.S.C. 103 as being unpatentable over Piergallini et al (WO2018/189712) in view of Peyser et al (US2007/0027383).
Applicants assert the instant application notes the transmittance of light absorbed and emitted by the biophotonic silicone membranes is dependent on their thickness and the prior art does not provide such teaching.
Examiner disagrees. Piergallini et al teaches the importance of the thickness of the silicone-based biophotonic membrane by defining the thickness based on the intended use (pg 31 lines 21-35). The disclosed critical properties of the membrane include tensile strength (pg 32 lines 1-25), optical properties (pg 29 lines 1-14), and handing properties, such as ability to peel-off (pg 29 lines 26-34).
One of ordinary skill in the art in the art would recognize that when adding an adhesive layer, as suggested by Peyser et al, to the membrane of Piergallini el al, that the various properties would need to be considered and make sure the adhesive layer does not negatively impact the biophotonic properties of the membrane. These considerations would include the overall thickness of the product, which would include the individual thicknesses of each layer, in relation to the optical properties of the resulting product. In other words, one of ordinary skill in the art would not add an adhesive layer so thick that it would impede the biophotonic properties of the membrane.

Non-statutory Double Patenting
Claims 1-4, 6-10, 12-14, 16, 17, and 20-24 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 16/333,707 (reference application) in view of Piergallini et al (WO2015/189712) and Peyser et al (US2007/0027383).
Applicants assert this rejection should be withdrawn based on the arguments against Piergallini and Peyser noted above.
Examiner disagrees for the reasons recited above, therefore this rejection is maintained.

Claims 1-4, 6-10, 12-14, 16, 17, and 20-24 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 16/536,966 (reference application) in view of Piergallini et al (WO2015/189712) and Peyser et al (US2007/0027383).
Applicants assert this rejection should be withdrawn based on the arguments against Piergallini and Peyser noted above.
Examiner disagrees for the reasons recited above, therefore this rejection is maintained.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440. The examiner can normally be reached Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BENJAMIN J PACKARD/Primary Examiner, Art Unit 1612